Citation Nr: 0522288	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  03-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to November 22, 
1991 for a grant of service connection for post-traumatic 
stress disorder (PTSD) with dysthymia.

2.  Entitlement to an effective date prior to May 15, 2002 
for the assignment of a 70 percent rating for PTSD with 
dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in New York, 
New York, which denied an increase in a 50 percent rating for 
PTSD with dysthymia, and denied an effective date prior to 
May 22, 1997 for a grant of service connection for PTSD with 
dysthymia.  This case also comes to the Board from a March 
2003 rating decision, which granted a 70 percent rating for 
PTSD with dysthymia, effective July 17, 2002, and granted 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating), effective July 
17, 2002.  A notice of disagreement was received from the 
veteran in April 2003, in which the veteran appealed for 
earlier effective dates.  A statement of the case was issued 
in April 2003.

In an April 2003 rating decision, the RO granted an earlier 
effective date of May 15, 2002 for the grant of a 70 percent 
rating for PTSD with dysthymia, and for the grant of a TDIU 
rating.  In May 2003, the RO received a substantive appeal 
from the veteran, which addressed only the issues of 
entitlement to an effective date prior to May 22, 1997 for 
the grant of service connection for PTSD with dysthymia, and 
entitlement to an effective date prior to May 15, 2002 for 
the assignment of a 70 percent rating for PTSD with 
dysthymia.  In January 2004, the Board remanded the case to 
the RO for additional evidentiary development.  In a May 2004 
rating decision, the RO granted an earlier effective date of 
November 22, 1991 for the award of service connection for 
PTSD with dysthymia.  The case was subsequently returned to 
the Board.


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for a 
psychiatric disorder was received on November 22, 1991.

2.  In a subsequent rating decision, the RO has assigned an 
effective date of November 22, 1991 for the grant of service 
connection for PTSD with dysthymia.

3.  An unappealed April 1999 RO decision granted service 
connection for PTSD with dysthymia, rated 50 percent 
disabling,

4.  The veteran's first claim for an increase in a 50 percent 
rating for PTSD was received by the RO on April 19, 2001.

5.  As of July 23, 2001, the veteran's PTSD with dysthymia 
has produced occupational and social impairment with 
deficiencies in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to November 22, 
1991 for the grant of service connection for PTSD with 
dysthymia have not been met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2004).

2.  An increased 70 percent schedular rating for PTSD with 
dysthymia is to be effective from July 23, 2001; the criteria 
for an even earlier date for this rating are not met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)). 

The Board notes that in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit (Court) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The Court found that 
the 30-day period provided in § 3.159(b)(1) to respond to a 
VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  With 
respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 U.S.C. §§ 
5102 and 5103.  The Act contains a provision that clarifies 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __, Section 701 (H.R. 2297, December 16, 
2003).

The record reflects that VA has made adequate efforts to 
notify the veteran of the information and evidence needed to 
substantiate her claim.  The veteran was provided with a copy 
of the rating decisions noted above, an April 2003 statement 
of the case, and a supplemental statement of the case dated 
in April 2004.  She was furnished with VCAA letters in July 
2001 and January 2004.  These documents, collectively, 
provide notice of the law and governing regulations, as well 
as the reasons for the determinations made regarding her 
claims.  By way of these documents, the veteran was also 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
her behalf.  She was also informed of what evidence the VA 
would obtain.  

The veteran has submitted evidence, and VA examinations have 
been conducted.  By statements dated in January 2004 and May 
2005, the veteran and her representative have indicated that 
they have no additional evidence.  No additional evidence 
appears forthcoming.  Therefore, under the circumstances, the 
Board finds that VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Factual Background

The veteran served on active duty from January 1978 to 
December 1983.

In December 1990, the RO received the veteran's Application 
for Compensation or Pension (VA Form 21-526).  On this form, 
the veteran did not claim service connection for any 
psychiatric disorder, but rather claimed service connection 
for other unrelated conditions.

VA outpatient treatment records dated on November 20, 1991, 
reflect that the veteran was seen for complaints of insomnia, 
depression, and various stresses.  A consultation report 
dated the same day reflects that she was diagnosed with 
adjustment disorder with depressed mood.

On November 22, 1991, the RO received the veteran's claim for 
service connection for "Depression - Sleep Disturbance".

VA outpatient treatment records dated from late 1991 to 1992 
reflect treatment for adjustment disorder and dysthymia.  A 
May 1992 treatment note reflects a diagnosis of depression, 
and the examiner indicated that a question of PTSD had 
arisen.

At a June 1998 VA examination, the veteran was alert and 
oriented times three, well-nourished, well-developed, neatly 
and casually dressed, made good eye contact, and was 
cooperative and in no apparent distress.  Her affect was 
blunted, and her mood was anxious and depressed.  Speech was 
clear and coherent, goal-directed, and unpressured, with no 
flights of ideas, or looseness of association.  There were no 
suicidal or homicidal ideations, no hallucinations, and no 
delusions.  Insight and judgment were fair.  The Axis I 
diagnoses were dysthymia and PTSD of moderate to severe 
intensity.  The Global Assessment of Functioning (GAF) was 
50-55.  The examiner noted that although the veteran was able 
to maintain full-time employment, she chose to work a second 
job not out of financial necessity, but to avoid being in her 
home which she feared due to her thoughts about vulnerability 
to rape.

A July 1998 mental health clinic note reflects that the 
veteran complained of depression.  She reported that her 
symptoms had not changed with the use of sertraline, which 
was started the previous month.  Her 17-year old son was 
living with her, and she was sleeping better with him in the 
house.  On mental status examination, she was neatly attired 
and groomed.  She was verbal, alert and cooperative.  Her 
mood was still "depressed most of the time".  She still had 
an urge to cry.  Her appetite was still poor although she had 
gained about five pounds and her sleep was a "little 
better".  She still had nightmares of people chasing her.  
She had intrusive thoughts and avoidance.  Her affect was 
appropriate.  She denied suicidal ideation, intent, or plan, 
and had no thought process disorder.  There was no perceptual 
disorder.  She was oriented to person, place, and time.  The 
diagnostic impression was symptoms of PTSD, and depression, 
not otherwise specified (NOS).  The physician increased her 
dosage of sertraline.

In an April 1999 rating decision, the RO granted service 
connection for PTSD with dysthymia, rated 50 percent 
disabling, effective May 22, 1997.  In its decision, the RO 
indicated that it was undertaking additional development to 
determine whether an earlier effective date was warranted for 
the grant of service connection.  The veteran was notified of 
the April 1999 decision by a letter dated in May 1999, and 
she did not appeal the rating assigned for PTSD.

By a statement received in May 1999, the veteran stated that 
the RO's April 1999 decision satisfied her appeal as to PTSD.  
By a statement dated in August 1999, the veteran said that 
the recent VA decision satisfied her appeal as to PTSD.

By a statement dated in September 1999, the veteran's 
representative noted that the RO had previously indicated 
that it was conducting additional development to determine 
whether an earlier effective date was warranted for the grant 
of service connection.

A May 2000 psychiatrist's note reflects that the veteran was 
neatly attired and groomed.  She was verbal, alert, and 
cooperative.  Her mood was "depressed".  Her appetite was 
good and sleep was poor with frequent nightmares.  Her affect 
was appropriate.  She denied suicidal ideation, intent, or 
plan.  There was no thought process disorder, and no 
perceptual disorder.  She was oriented to person, place, and 
time.  Judgment and insight were good, and she had intrusive 
thoughts and avoidance.  The diagnostic impression was 
symptoms of PTSD, and adjustment disorder with depressed mood 
(the veteran was trying to get a job at the VA).  The 
examiner prescribed trazodone, and continued sertraline.

A December 2000 VA psychiatrist's note reflects that the 
veteran requested therapy for depression and medication 
management.  She reported that she had been working for the 
VA for nine years in another state, but moved to be close to 
her elderly mother.  She worked in the dental clinic.  She 
gave a history of sexual assault during service, as well as 
in her childhood.  She said she got sad and had nightmares 
once or twice per month, did not feel safe in general, did 
not want to socialize with men, and had not in seven years.  
Her medications included sertraline, hydroxyzine, and 
trazodone.  She was divorced twice, and had two sons who 
lived in another state.  On mental status examination, her 
speech had a rapid rate, rhythm, and normal tone, thought 
processes were coherent, with no disorder, there was no 
looseness of association, there were no hallucinations or 
suicidal or homicidal ideation, judgment and insight were 
good, she was well-groomed, she was alert and oriented times 
three, recent and remote memory were good, attention span and 
concentration were good, language was good, and fund of 
knowledge was good.  Her mood was euthymic, but she was angry 
about some of the features in the dental clinic.  The Axis I 
diagnoses were dysthymic disorder and PTSD.  The GAF was 60.  
A January 2001 psychologist's note reflects that the veteran 
reported suicidal ideation, but denied an intent or plan.  
The veteran was teary, visibly depressed, her speech was 
slow, and concentration was fair.  She was oriented times 
four, and thought content was within normal limits.  Insight 
was moderate.

On April 19, 2001, the RO received the veteran's claim for an 
increased rating for service-connected PTSD.  She said her 
functioning had decreased due to PTSD symptoms and she had 
begun taking psychotropic medication for depression as well 
as weekly psychotherapy.

VA outpatient treatment records dated in 2001 reflect ongoing 
treatment for PTSD.  
An April 2001 VA mental hygiene outpatient progress note 
reflects that the veteran was still dysphoric, and was taking 
sertraline but did not feel any better.  She said she was 
confused and had trouble remembering things.  She did not 
feel like herself.  She denied suicidal and homicidal 
ideation, and denied hallucinations.  The psychiatrist 
indicated that the veteran would stop taking sertraline and 
would start taking Prozac.  A note dated five days later in 
April 2001 reflects that the veteran was doing better with 
Prozac; she was able to think clearly, was less myopic in her 
thought process, and was not as negatively skewed.  She 
appeared brighter, more related, and less teary.  She denied 
suicidal or homicidal ideation.  A May 2001 VA psychologist's 
note reflects that the veteran reported that she was feeling 
much better.  She was taking her medication daily, had 
stopped internalizing others' impressions of her and was more 
reliant upon her own self-image and esteem.  She was oriented 
times three and her thought content was within normal limits.  
She was well dressed, alert, related, and bright.  A 
psychiatrist's note dated two days later reflects that the 
veteran was tolerating Prozac with no side effects, and was 
well-groomed, less labile, and less tearful.  She just had a 
vacation with her mother and sister, who were demanding and 
difficult, but she was able to laugh about her frustrations.  
She was well-related, and was supposed to get a promotion.  
She was frustrated because she was well-trained, a Grade 6, 
and was not getting the chance to do enough in the dental 
clinic where she worked.  She was considering a transfer to 
another VA clinic.

A VA primary care note dated in early June 2001 reflects that 
the veteran reported that her depression was bothersome most 
of the time.  She reported weekly visits with a psychologist, 
and monthly visits with a psychiatrist, with good results.  
She reported a good family support system, and reported that 
she was employed at a VA dental clinic.  She denied suicidal 
ideation.  The examiner noted that the veteran's 
PTSD/depression was stable currently.  A VA psychiatrist's 
note dated in mid-June 2001 reflects that the veteran 
reported that she felt less depressed, less anguish.  She was 
more calm, coherent, and no looseness of associations.  She 
said she was handling her problems.  She was well-groomed, 
more serene, and not tearful.  She firmly denied suicidal and 
homicidal ideation, and denied hallucinations.  She was 
trying to get a job that really used her talents.  A 
psychologist's note dated in late June 2001 reflects that the 
veteran's mood continued to improve, and she appeared 
brighter, and her thought content was dramatically more 
positive.  She denied suicidal ideation.  A psychologist's 
note dated in mid-July 2001 reflects that the veteran still 
continued to struggle with self-esteem issues related to 
severe physical trauma, denied current thoughts of suicide, 
and reported frequent crying and difficulties sleeping due to 
intrusive images.

At a VA compensation and pension examination, performed by 
the veteran's regular treating psychologist on July 23, 2001, 
the veteran reported that she was receiving weekly individual 
therapy, and that three months ago she began taking Prozac 
and Klonopin.  She reported daily, frequent, and severe PTSD 
symptoms.  She worked at a VA facility as a dental assistant, 
and said she took days off from work due to depression and 
sleeping difficulties.  She said she isolated herself from 
others, had difficulty trusting others, and did not receive 
pleasure from her relationships as she did several years ago.  
She said she had no friends.  She said she enjoyed singing 
but that was the extent of her activities and leisure.  She 
had increasing thoughts of suicide since her last rating 
examination.  The examiner indicated that the veteran's 
performance in employment, routine responsibilities and self 
care, family role functioning, physical health, social 
interpersonal relationships and leisure recreational pursuits 
were impaired due to her trauma and PTSD symptoms.  

On mental status examination, there was no impairment of 
thought process or communication.  The veteran reported that 
she had hypnagogic delusions, right at the point of waking 
up, and often heard Spanish-speaking individuals like those 
who were present during her trauma.  Her eye contact was poor 
and sporadic.  Her interaction during the examination was at 
times appropriate and at other times distant.  There was no 
inappropriate behavior.  She was able to maintain personal 
hygiene, but said she sometimes lost the desire to bathe and 
clean herself, and often went several days without taking a 
bath.  She said her appetite was poor, and she found it 
difficult to feed herself.  She was oriented times three.  
She had no long-term or short-term memory loss or impairment.  
She had obsessive or ritualistic behavior which interfered 
with routine activities, as she frequently checked her locks 
and was sometimes late because she was not sure if she had 
checked her locks and often returned to her home.  Speech was 
slow and soft but relevant and logical.  She reported panic 
attacks especially when in contact with men.  She reported 
that she was extremely worried that the current examination 
would be with a man, and stayed up all night worrying about 
this aspect of her examination.  The examiner noted that the 
veteran suffered from depression and significant anxiety.  
There was no impaired impulse control.  Sleep impairment was 
severe and interfered with daytime activities in the form of 
daytime fatigue.

The examiner noted that the veteran had all of the PTSD 
symptoms, including heightened physiological arousal, 
demoralization, re-experiencing of the event, avoidance of 
stimuli that reminded her of the event, markedly diminished 
interest or participation in significant activities, feeling 
detached or estranged from others, restricted range of affect 
and intense psychological distress at internal or external 
cues that symbolized or resembled an aspect of the trauma, 
physiological reactivity on exposure to internal or external 
cues that symbolized or resembled an aspect of the trauma, 
acting or feeling as if the trauma were reoccurring, 
recurring distressing dreams of the event, and recurring and 
intrusive distressing recollections of the event.  The 
veteran also had difficulty falling or staying asleep, 
difficulty concentrating, hypervigilance, and exaggerated 
startle response.  She had daily, chronic and severe 
symptoms.  The Axis I diagnosis was PTSD, depressed features, 
and the GAF was 45.

The examiner opined that the veteran's psychological 
functional status and quality of life had decreased since her 
last rating examination, as evidenced by decreased 
performance in employment, decreased routine responsibilities 
of self care, decreased family role, decreased physical 
health in terms of physical pain and decreased social 
interpersonal relationships and marginal recreational leisure 
pursuits.  The prognosis was fair to moderate.

A VA psychiatrist's note dated on July 27, 2001 reflects that 
the veteran was doing well on the current regimen.  Her mood 
was much improved, euthymic, and not depressed.  There were 
no hallucinations, and no suicidal or homicidal ideation.  
She still had nightmares of her rape.  She reported that her 
therapy by a VA psychologist was extremely helpful.  She was 
well-groomed, calm, well-related, more relaxed, and more 
extroverted.  She denied any side effects from her 
medication.  She reported that her compensation and pension 
examination stirred up memories which led to a nightmare the 
next night.  The examiner noted that the veteran wanted an 
increased rating.

By a letter dated in December 2001, the veteran's VA treating 
psychologist indicated that she saw the veteran for weekly 
individual therapy.  She indicated that the veteran's PTSD 
rendered her generally anxious, and high levels of stress 
tended to increase her baseline level of anxiety with work-
related stressors seeming to aggravate her anxiety the most.  
She opined that the veteran's perceived stressors at work 
increased her PTSD-related anxiety symptoms.

VA medical records reflect that the veteran was hospitalized 
from May 14 to 17, 2002 for PTSD.  On admission, she reported 
receiving bad news at work regarding her assignment, and 
complained of depression, anxiety, and suicidal ideation.  On 
discharge, the principal diagnosis was PTSD, and she was also 
diagnosed with major depression.  The GAF was 40 on 
admission, and 60 on discharge.

By a letter dated on May 21, 2002, the veteran's VA treating 
psychologist indicated that the veteran had all PTSD symptoms 
including nightmares, increased startle response, feelings of 
revictimization, anxiety, dissociation, depression, 
irritability and affective numbing.  Current clinical status 
was fair.  The diagnosis was PTSD, chronic, severe.  She said 
that the impact of this condition on life and work activities 
was significant.  PTSD symptoms impacted interpersonal 
relationships, stress tolerance, and mood states, and sleep 
impairment resulted in daily fatigue and subsequent 
concentration difficulties.  She stated that the veteran was 
recently hospitalized on May 16, 2002 for symptoms related to 
PTSD such as depression with suicidal ideation and 
dissociation.  She recommended that the veteran should reduce 
her overall stress levels to reduce the likelihood of future 
PTSD exacerbation and subsequent self-harm.  She concluded 
that if the veteran's work environment was inducing high 
stress levels, then it was recommended that she not work.

On July 17, 2002, the RO received the veteran's application 
for a TDIU rating.  She said that she had not been able to 
work since May 14, 2002 due to PTSD.

At a September 2002 VA compensation and pension examination, 
the examiner indicated that the veteran's relationships with 
men tended to take on a coloring from her history of sexual 
abuse.  Her PTSD symptoms were exacerbated by her work 
situation in which she felt she was working with a dominant 
male supervisor who was authoritarian and who toyed with her 
in ways that she could not stand up to.  She felt very much 
at a disadvantage following her time lost from work due to 
medical problems after a fall, and simply could not negotiate 
a comfortable work assignment for herself, and eventually 
decompensated to the degree that she was brought to the 
emergency room, and was admitted to the psychiatric ward.  
The Axis I diagnoses were PTSD, severe, major depression 
(NOS).  The examiner noted severe stressors such as lack of 
income due to unemployment, lack of friends, and loss of job 
at a VA Medical Center.  The GAF was 48.  The examiner opined 
that the veteran's chronic severe PTSD made it difficult for 
her to perform her job, which exacerbated her PTSD.  She 
concluded that the veteran had shown a decline in her overall 
psychosocial functional status and quality of life since her 
last VA examination.  She was no longer working, had had a 
psychiatric hospitalization, and was living with family 
members where she remained severely depressed, and tearful 
with numerous symptoms.  She received weekly psychotherapy, 
and her medication was being adjusted.  The examiner opined 
that there was a current exacerbation of the veteran's PTSD, 
she was currently unemployable, and she could not handle 
relationships in which there were strongly dominant male 
superiors.

In a March 2003 rating decision, the RO granted a 70 percent 
rating for PTSD with dysthymia, effective July 17, 2002.  The 
veteran appealed for an earlier effective date.  

In an April 2003 rating decision, the RO granted an earlier 
effective date of May 15, 2002 for the grant of a 70 percent 
rating for PTSD with dysthymia.

In January 2004, the Board remanded the case to the RO, 
primarily for a VA examination with a medical opinion as to 
the date of onset of PTSD.  

In a May 2004 rating decision, the RO granted an earlier 
effective date of November 22, 1991 for the award of service 
connection for PTSD with dysthymia.  

Analysis

Entitlement to an Earlier Effective Date for Service 
Connection for PTSD with Dysthymia

The veteran's initial claim for service connection for a 
psychiatric disorder, which she characterized as depression, 
was received by VA on November 22, 1991.  The RO has now 
assigned an effective date of November 22, 1991, for the 
grant of service connection for PTSD with dysthymia.

The law provides that the effective date for an award of 
service connection and compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a), (b)(1) (West 2002); 38 C.F.R. § 3.400 (b)(2) (2004).  
That is, if a claim for service connection is filed more than 
a year after service, as was the situation in the veteran's 
case, service connection may be effective from a date no 
earlier than the date the VA receives the claim for the 
benefit, which in this case was November 22, 1991.

There is no allegation, or evidence, that the veteran 
submitted a claim for service connection for a psychiatric 
disorder prior to November 22, 1991.

The law, and not the evidence, is dispositive of the outcome 
of this case.  As a matter of law, there is no entitlement to 
an earlier effective date prior to November 22, 1991 for the 
award of service connection for PTSD with dysthymia, and the 
veteran's claim must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Entitlement to an Earlier Effective Date for a 70 Percent 
Rating for PTSD with Dysthymia

The veteran contends that an effective date prior to May 15, 
2002 should be assigned for the grant of a 70 percent rating 
for PTSD with dysthymia.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA receipt 
of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b)(2) (West 
2002); 38 C.F.R. § 3.400(o) (2004); Hazan v. Gober, 10 Vet. 
App. 511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

In April 1999, the RO granted service connection and a 50 
percent rating for PTSD.  As the veteran did not appeal for a 
higher rating, this RO rating decision became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 
(2004).  Hence, the effective date for any later increased 
rating must be determined in relation to a later filed claim.

The veteran's first claim for an increased rating for PTSD 
was received on April 19, 2001.  The RO has granted a 70 
percent rating for PTSD, effective May 15, 2002, the day 
after her admission to the hospital for PTSD.

Under the general rating formula for mental disorders, a 50 
percent rating is assigned for PTSD when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is to be assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

The medical evidence does not reflect that the veteran's PTSD 
increased on a particular date within the year preceding the 
April 19, 2001 claim.  VA medical records and examination 
reports dated from 1998 to mid-2001 generally reflect that 
the veteran's PTSD with dysthymia was manifested by no more 
than occupational and social impairment with reduced 
reliability and productivity, and that she was working full-
time in a dental clinic.  In December 2000, the GAF was 
listed as 60, and according to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV) this 
represents moderate symptoms or moderate difficulty in social 
or occupational functioning.  Suicidal ideation was reported 
in January 2001, but medical records dated from April to June 
2001 generally reflect that the veteran's symptoms had 
improved since she began taking Prozac, and she denied 
suicidal ideation during this period. At a VA compensation 
and pension examination, performed by the veteran's regular 
treating psychologist on July 23, 2001, the examiner opined 
that the veteran's psychological functional status and 
quality of life had decreased since her last rating 
examination, as evidenced by decreased performance in 
employment, decreased routine responsibilities of self care, 
decreased family role, decreased physical health in terms of 
physical pain and decreased social interpersonal 
relationships and marginal recreational leisure pursuits.  
She indicated a GAF of 45, and according to DSM-IV this 
represents serious symptoms or any serious impairment in 
social or occupational functioning.

The Board notes that the veteran's PTSD symptoms appeared to 
be much better only four days after that VA compensation and 
pension examination, as noted in a July 27, 2001 VA 
psychiatrist's note.  Moreover, the veteran continued to work 
on a full-time basis, although with reported high levels of 
stress, until May 14, 2002.  

However, bearing in mind the benefit-of-the-doubt rule 
(38 U.S.C.A. § 5107(b)), and with consideration of subsequent 
VA outpatient records, hospital records, and examination 
reports reflecting increased PTSD symptoms, the Board finds 
that the evidence as a whole demonstrates that on July 23, 
2001 (the date of the VA examination), the veteran's PTSD 
with dysthymia increased in severity to a degree that 
warrants a 70 percent rating.  Hence this is the proper 
effective date for a 70 percent rating, since governing law 
and regulation provide that the effective date will be the 
date of VA receipt of the claim for increase, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a),(b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2004).  The 
Board finds that a 70 percent rating was not warranted prior 
to July 23, 2001, and thus an even earlier effective date is 
not warranted.  

The Board concludes that the law and evidence supports an 
effective date of July 23, 2001 for a 70 percent rating for 
PTSD with dysthymia.  The benefit of the doubt rule has been 
considered in granting this benefit.  38 U.S.C.A. § 5107(b) 
(West 2002).
	(CONTINUED ON NEXT PAGE)




ORDER
Entitlement to an earlier effective date for the grant of 
service connection for PTSD with dysthymia is denied.

An effective date of July 23, 2001 for a 70 percent rating, 
for PTSD with dysthymia, is granted, subject to the 
controlling laws and regulations governing monetary 
disbursements.


	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


